NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                ______________________

   KELLOGG BROWN & ROOT SERVICES, INC.,
             Plaintiff-Appellant,

                           v.

                 UNITED STATES,
              Defendant-Cross Appellant.
               ______________________

                   2012-5106, -5115
                ______________________

    Appeals from the United States Court of Federal
Claims in No. 09-CV-351, Judge Christine O.C. Miller.
                 ______________________

  ON PETITION FOR PANEL REHEARING AND
           REHEARING EN BANC
            ______________________

  Before RADER, Chief Judge, NEWMAN, LOURIE, DYK,
 PROST, MOORE, O’MALLEY, REYNA, WALLACH, TARANTO,
             and CHEN, Circuit Judges. 1




   1   Circuit Judge Hughes did not participate.
2                      KELLOGG BROWN & ROOT SERVICES     v. US


PER CURIAM.
                          ORDER
    Plaintiff-appellant Kellogg Brown & Root Services,
Inc. filed a petition for rehearing en banc. A response to
the petition was invited by the court and filed by the
defendant-cross-appellant. Plaintiff-appellant moved for
leave to file a reply in support of its petition. The petition
was referred to the panel that heard the appeal, and
thereafter the petition for rehearing en banc, the re-
sponse, and the motion for leave to file a reply were
referred to the circuit judges who are in regular active
service.
    Defendant-cross-appellant United States also filed a
combined petition for panel rehearing and rehearing en
banc. A response to the petition was invited by the court
and filed by the plaintiff-appellant. The petition was
referred to the panel that heard the appeal, and thereaf-
ter the petition for rehearing en banc and response were
referred to the circuit judges who are in regular active
service.
    Upon consideration thereof,
    It Is Ordered That:
    (1) The petition for panel rehearing filed by plaintiff-
        appellant Kellogg Brown & Root Services, Inc. is
        denied.

    (2) The petition for rehearing en banc filed by plain-
        tiff-appellant Kellogg Brown & Root Services, Inc.
        is denied.

    (3) The petition for panel rehearing filed by defend-
        ant-cross-appellant United States is granted-in-
        part for the limited purpose of deleting the words
KELLOGG BROWN & ROOT SERVICES   v. US                     3


      “at the Court of Federal Claims” from page 1366 of
      the opinion, reported at 728 F.3d 1348. An errata
      sheet is attached. The panel denies the petition for
      panel rehearing in all other respects.

   (4) The petition for rehearing en banc filed by defend-
       ant-cross-appellant United States is denied.

   (5) The motion of plaintiff-appellant to withdraw
       counsel Eric A. White is granted.

   (6) The motion of plaintiff-appellant for leave to file a
       reply in support of its petition for rehearing en
       banc is denied.

   (7) The mandate of the court will issue on April 4,
       2014.



                               FOR THE COURT

March 28, 2014                 /s/ Daniel E. O’Toole
    Date                       Daniel E. O’Toole
                               Clerk of Court
United States Court of Appeals
    for the Federal Circuit
                 ______________________

                     March 28, 2014

                       ERRATA
                 ______________________

              Appeal Nos. 2012-5106, -5115

    KELLOGG BROWN & ROOT SERVICES, INC.

                            v.

                   UNITED STATES

               Decided: September 5, 2013
                  Precedential Opinion
                 ______________________

Please make the following change:

Page 29, line 30, delete “at the Court of Federal Claims.”